Citation Nr: 1204126	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  09-22 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for degenerative disc disease of the cervical spine.

3.  Entitlement to service connection for an acquired psychiatric disability, to include depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had honorable active service from April 30, 1974 to August 5, 1983, and had other than honorable service from August 6, 1983 to December 22, 1987.

This matter came to the Board of Veterans' Appeals (Board) from a January 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing in December 2009; the transcript is of record.  This matter was remanded in February 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A Remand confers on the Veteran the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Court has indicated that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Given those pronouncements, and as will be discussed below, the fact that the some of the development sought by the Board in this case has not been fully completed, another remand is now unfortunately required.  38 C.F.R. § 19.9.

As detailed hereinabove, the Veteran's period of service from April 1974 to August 5, 1983, was honorable, and the Veteran's period of service from August 6, 1983 to December 22, 1987, was under conditions other than honorable.  Per a September 1988 Administrative Decision, it was determined that his second period of service was a bar to VA compensation benefits. 

Back & cervical spine

A June 1978 service treatment record reflects complaints of pain on the left side of the back.  He also complained of dizziness and headache.  There was no specific diagnosis rendered with regard to the back.  A January 1979 service treatment record reflects complaints of a sore back and paravertebral spasms.  He appeared uncomfortable and walked stiffly.  Spasms were palpated on physical examination.  In March 1986, the Veteran was in a motor vehicle accident, and complained of low back pain in the lumbar area.  X-rays of the thoracic and lumbar spine were normal.  The assessment was thoracolumbar spasm/strain status post motor vehicle accident.  Correspondence dated in July 1986 from D.L.D., M.D., reflects that five days following the motor vehicle accident, the Veteran was seen with pain in his neck, left shoulder, ribs, and upper back.  Following physical examination and x-ray examination, the examiner diagnosed cervical and lumbodorsal spine sprain and mild osteoarthritis of the cervical spine.  Dr. D.L.D. opined that the Veteran sustained a cervical spine sprain, a dorsolumbar spine sprain and was found to have a mild osteoarthritis of his cervical spine following the March 1986 accident.  

An August 2004 VA outpatient treatment record on file reflects diagnoses of cervical radiculopathy multi-level spondylosis/disc and lumbar spondylosis/disc with radicular pain.  

In light of the complaints pertaining to the back during the Veteran's period of honorable service, and the disabilities pertaining to the back and neck during the Veteran's period of other than honorable service, these issues were remanded in February 2010 to afford the Veteran a VA examination to assess the nature and etiology of his back and neck disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In April 2010, the Veteran underwent a VA examination with R.M., M.D.  Upon physical and x-ray examinations, the examiner diagnosed degenerative joint disease, cervical spine, mild, and mild arthritic changes, lower thoracic spine.  The examiner did not offer an etiological opinion.  

In July 2010, the VA examiner prepared an addendum report.  The examiner stated that the Veteran's cervical and lumbar spine disabilities less likely as not had a clinical onset during the Veteran's period of service from April 30, 1974 to August 5, 1983, or are otherwise related to such period of service.  The examiner's stated that there was nothing in the medical records or the physical examination to overturn or refute the findings of the rating decisions of 2001 and 2005.  The examiner's rationale was "medical examination, medical knowledge, and especially medical records."

The Board finds that the VA examiner's opinion is wholly inadequate in light of the rationale provided.  The rating decisions issued in 2001 and 2005 are not considered evidence, but rather procedural VA decisions.  The role of the examiner is to review the evidence as a whole and make a medical determination as to the etiology of a disability, not to make a determination as to whether a VA decision can be overturned or refuted.  Legal conclusions are irrelevant in formulating a medical opinion.  Moreover, in preparing the negative etiological opinion, the examiner does not cite to any medical records in support of the rationale, but rather just states that "especially medical records" were used in formulating the negative etiological opinion.  Likewise, the examiner did not summarize or cite to any medical records in the April 2010 VA examination report.  Thus, the physician's rationale is ambiguous.  The Veteran should be afforded a new VA examination to assess the nature and etiology of his cervical and lumbar spine disabilities.  

Acquired psychiatric disability

An April 1975 Report of Medical Examination conducted for enlistment purposes reflects that his 'psychiatric' state was clinically evaluated as normal.  On an April 1974 Report of Medical History, the Veteran checked the 'No' boxes for 'depression or excessive worry' and 'nervous trouble of any sort.'  An April 1976 service treatment record reflects an assessment of mild depression.  A November 1987 service treatment record reflects that the Veteran presented for a drug dependency evaluation, and that he had tested positive for cocaine on two occasions in the prior 30 days.  He reported alcohol abuse.  On mental status examination, the Veteran was angry and depression was evident on examination.  The assessments were drug dependency and alcohol abuse, but there was no specific psychiatric diagnosis rendered.  

Post-service VA treatment records reflect a diagnosis of major depression and polysubstance abuse.  Likewise, a June 2009 private evaluation by H.M.G., M.D., reflects diagnoses of major depressive disorder, alcohol abuse, misuse, and dependence, and cocaine abuse by history.  Dr. H.M.G. stated that the Veteran has had ongoing psychiatric and psychological difficulties since leaving service.  

In light of the documented complaints during a period of service, current diagnosis, and an opinion which suggested that the Veteran may have a chronic acquired psychiatric disability which has been ongoing since service, this issue was remanded to afford the Veteran a VA examination to assess the nature and etiology of any acquired psychiatric disability.  See id.

In April 2010, the Veteran underwent a VA mental disorders examination with J.E.M, a staff psychologist.  The Veteran reported that he was dishonorably discharged from the military for substance abuse.  Upon interviewing the Veteran and mental status examination, the examiner diagnosed depression.  The examiner noted that the claims folder was not available for review.  The examiner noted that the Veteran described feelings of depression before actually entering the military, responding to father's reaction and the Veteran's feeling of guilt upon telling him that he had signed up for the military.  The Veteran reported a series of subsequent stressors both during and after the military (discovering racial problems during basic; the death of his father; adjusting to foreign culture in Italy; being dishonorably discharged; divorce; loss of job; concerns about physical problems and limitations) which served to exacerbate his depression.  He indicated that he was much less depressed as stressors have subsided and he is benefitting from medication and therapy.  The examiner stated that it is probably at least as likely as not that his experience in the military contributed to his depression.  Such opinion is entitled to no probative weight as it is not based on review of the claims folder, to include the Veteran's in-service and post-service medical history; it fails to clarify which period of service is being referenced; and, the examiner proffered the opinion in speculative terms.  

In July 2010, the VA examiner prepared an addendum report.  The examiner noted review of the claims folders and stated that after reviewing the materials the data contained therein was substantially the same as that offered by the Veteran during the examination and thus no changes in the original report were necessary.

In February 2011, the VA examiner prepared an addendum report.  The examiner acknowledged the Veteran's periods of honorable service and dishonorable service.  The examiner stated that a whole series of life events (including premilitary, military, and postmilitary) may have had a cumulative effect which could help explain his current depression.  Thus, given the number of stressful events reported by the Veteran over a large expanse of his lifetime and only the one note during the period in question which offered the diagnosis of mild depression, the examiner could not say without resorting to mere speculation to what extent events in the limited time period from April 30, 1974 to August 5, 1983 significantly contributed to the Veteran's post-military depression.  

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the United States Court of Appeals for Veterans Claims (Court) held that when a VA medical examiner states no conclusion as to etiology or diagnosis can be reached without resorting to speculation, it must be clear, from either the examiner's statements or the Board's decision, that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis; and when the record leaves the issue in doubt, it is the Board's duty to remand for further development.  In further discussion, the Jones Court indicated there must be some assurance that VA exhausted all due diligence in seeking relevant medical information that may have bearing on the requested opinion, and the examiner must explain the basis for such an opinion that he cannot comment conclusively.  The Jones Court recognized, however, there will be times when this requested opinion simply cannot be provided - such as when it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition or that the actual cause cannot be selected from multiple potential causes.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  But, again, this must be clear from the record.  And, if not, additional clarifying medical comment will need to be obtained.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (indicating an opinion is considered adequate when it is based on consideration of an appellant's medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one.  An opinion must support its conclusion with an analysis the Board can consider and weigh against contrary opinions.).

In this case, it is not clear to the Board that the opinion proffered by the VA examiner was based on review of the entirety of the Veteran's in-service medical records, post-service medical records, and lay statements offered in support of his claim.  In July 2010, the VA examiner stated that review of the claims folders yielded substantially the same as that offered by the Veteran during the April 2010 examination and thus no changes in the original report were necessary.  Such finding is vague and unsubstantiated by the record.  The record contains a voluminous amount of medical records and service treatment records, and it is not clear the information that the examiner deemed "substantially the same."  For example, the April 2010 VA examination report reflects the Veteran's contention that he initially felt depressed after he told his father he had joined the Navy.  However, the August 1974 Veteran's entrance examination and reported medical history does not reflect any such reports or findings of a psychiatric disability.  Thus, it is unclear to the Board how the VA examiner could conclude that review of the claims folders yielded "substantially the same" information as that offered by the Veteran during the examination.  In light of the VA examiner's inability to offer an opinion without resorting to mere speculation, and in light of the fact that it is not entirely clear to the Board that the VA examiner fully considered the Veteran's medical history and examinations, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of his psychiatric disability.

Updated VA outpatient treatment records from the New Orleans VA Medical Center (VAMC) from September 7, 2011 should be associated with the claims folder.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  VA outpatient treatment records should be obtained from the New Orleans VAMC from September 7, 2011.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims file.

2.  Thereafter, schedule the Veteran for an appropriate VA examination with a VA physician (other than the April 2010 VA examiner R.M., M.D.) to ascertain the nature and etiology of any low back/lumbar spine/thoracic spine disability, and neck/cervical spine disability.  The claims file should be made available to the examiner for review in connection with the examination.  All appropriate testing should be performed.  The examiner should respond to the following:

a)  Please identify all disabilities associated with the low back/lumbar spine/thoracic spine.

b)  For each low back/lumbar spine/thoracic spine disability identified, is it at least as likely as not (a 50% or higher degree of probability) that it had its clinical onset during the Veteran's period of service from April 30, 1974 to August 5, 1983, or is otherwise related to such period of service?

c)  Please identify all disabilities associated with the neck/cervical spine.

d)  For each neck/cervical spine disability identified, is it at least as likely as not (a 50% or higher degree of probability) that it had its clinical onset during the Veteran's period of service from April 30, 1974 to August 5, 1983, or is otherwise related to such period of service?

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the service treatment records and the July 1986 private evaluation generated during a period of active service (reflecting treatment for back and neck injury).

3.  The Veteran should be scheduled for a VA examination with a VA psychologist or psychiatrist (other than the April 2010 VA examiner J.E.M.) to ascertain the nature and etiology of his claimed acquired psychiatric disorder.  It is imperative that the claims folder, to include all service treatment records and post-service treatment records, be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should respond to the following:

a)  Please identify all psychiatric disabilities.

b)  For each psychiatric disability identified, is it at least as likely as not (a 50% or higher degree of probability) that it had its clinical onset during the Veteran's period of service from April 30, 1974 to August 5, 1983, or is otherwise related to such period of service?

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the service treatment records and post-service diagnoses, to include the June 2009 private evaluation.

4.  After completion of the above, the RO should review the expanded record and determine if any of the benefits sought can be granted.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


